Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble states that the claim is to extracting nickel and lithium, yet the claim itself claims that only a nickel selective extractant is used to extract nickel from the lithium, thereby producing a lithium solution. It appears that only the nickel is selectively extracted and a lithium solution is produced, which indicates the lithium is not extracted. Please correct the preamble to reflect the one process that is claimed. 
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narisako et al. (US 2011/0072936) in view of .Senba (JP 2004-307983 A). 
Narisako teaches providing a nickel/lithium solution that is then treated with a sodium carbonate so that the pH will fall in the claimed range. Narisako does not teach extracting the nickel form the battery. 
Senba teaches that nickel can be effectively and efficiently recovered through a known oxime extraction process. It would have been obvious to one of ordinary skill in the art at the time of the invention to use this process in order to recover a valuable metal and further purify the solution left after the lithium recovery of Narisako. 
Regarding claims 2 and 3, Narisako teach that the lithium salt can be isolated and in the isolation process can be performed with sodium carbonate ([0034]). 
Regarding claim 4, Narisako teaches extracting and forming a salt, which are typically in the art recovered by filtering and washing. 
Regarding claim 5, Narisako teaches that that nickel will be in the claimed range in the liquid after lithium extraction (Table 2)(< 0.0011 g/L Ni). 
Regarding claims 6 and 18, Senba teaches that sodium hydroxide, potassium hydroxide or ammonium hydroxide can be used (0010). 
Regarding claims 7, 8, 19, and 20, Senba teaches that nickel can be extracted using 2-hydroxy-5-nonyl acetophenone oxime (Embodiment 1). 
Regarding claims 9 and 10, nickel can extracted by naphthene (022; Embodiment 1). 
Regarding claim 11 and 12, Senba teaches that the extracting agent can be 2.5-50% by volume with the hydrocarbon solvent (0021). Senba teaches a pH adjuster so that the pH is about the pH of the aqueous solution, which is a pH 7 (embodiment 1; 0010). 
Regarding claim 13, it would have been obvious to repeat a process for lithium extraction and recovery as this is the purpose of any extraction, especially for lithium as lithium is incredibly valuable. Therefore, one of ordinary skill in the art would have motivation to repeat the steps of recovering. 
Regarding claim 14, Senba teaches the claimed pH (0010), and Narisako teaches the claimed concentration of Li and Ni. 
Regarding claims 15-17, Narisako teaches a lithium selective extractant such as  2-ethylhexyl phosphonic acid mono-2-ethylhexyl ester ([0026]). Narisako teaches that the solvent is diluted for extraction with a hydrocarbon solvent ([0026]). Narisako teaches diluting the ester extractant with a naphthene type solvent (Example 1, [0039]). 
Regarding claim 21, a secondary lithium ion battery is used in Narisako and LiNiO2 is used in secondary batteries. 
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lithium cannot be recoverd in the form of lithium carbonate unless lithium is concentrated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that Narisako cannot be used to teach recovery of lithium as a carbonate, but there is no requirement in claim 1 that lithium be recovered other than in solution. 
Further, Narisako and Senba can still be combined because Senba merely teaches that lithium cannot be extracted with the extractant it discloses. Lithium may need to be concentrated but this is not a teaching away, this is merely a distinction between the two processes. The extractant of Senba effectively extracts nickel from lithium and so would be appropriate to use in a process where nickel and lithium are going to be extracted separately. Having to concentrate lithium is not a teaching away, it is merely a different method. There would be motivation because the nickel extraction process of Senba teaches that nickel can be effectively extracted as required in claim 1 of the current disclosure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732